UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x Annual Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 26, 2010 or o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-21660 PAPA JOHN’S INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 61-1203323 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2002 Papa Johns Boulevard Louisville, Kentucky 40299-2367 (Address of principal executive offices) (Zip Code) (502) 261-7272 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: (Title of Each Class) (Name of each exchange on which registered) Common Stock, $.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
